Citation Nr: 1031679	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-23 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left clavicle 
disorder.

2.  Entitlement to service connection for a vision disorder.

3.  Entitlement to service connection for a costochondritis, 
claimed as chest pain and shortness of breath.

4.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as esophagitis and/or thoracic spine pain.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to an initial compensable evaluation for tension 
headaches.

7.  Entitlement to an initial compensable evaluation for 
residuals of left elbow shell fragment wound.

8.  Entitlement to an initial evaluation greater than 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to June 
2005.  He was awarded the Purple Heart Medal and the Combat 
Infantry Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2006 and May 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).

The Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in January 2009.  A 
transcript of that hearing has been added to the claims file.

The issues of entitlement to an initial evaluation greater than 
30 percent for posttraumatic stress disorder (PTSD), entitlement 
to an initial compensable evaluation for headaches, entitlement 
to service connection for a left clavicle disorder, entitlement 
to service connection for a right knee disorder, entitlement to 
service connection for a vision disorder, and entitlement to 
service connection for a gastrointestinal disorder, are addressed 
in the Remand portion of the decision below, and are remanded to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A current diagnosis of costochondritis is of record.

2.  The Veteran's service treatment records show evidence of 
exercise-induced chest pain, with accompanying shortness of 
breath, beginning in February 2004.

3.  The probative and persuasive evidence of record relates the 
Veteran's costochondritis to his military service.

4.  The Veteran's left elbow shell fragment wound residuals 
include pain, minimal weakness, no scars or intramuscular 
scarring, no residuals of nerve damage; no residuals of tendon 
damage, no residuals of bone damage, no muscle herniation, no 
loss of deep fascia or muscle substance, no limitation of joint 
motion due to muscle disease or injury, and normal function in 
terms of comfort, endurance, and strength sufficient to perform 
activities of daily living.


CONCLUSIONS OF LAW

1.  Costochondritis was incurred in active military service.  
38 U.S.C.A. § 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

2.  The criteria for an initial evaluation of 10 percent 
disabling, but no greater, for left elbow shell fragment wound 
residuals, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.73, Diagnostic Code 5305 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  A September 2005 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter failed to notify the Veteran of 
pertinent information related to the establishment of a 
disability rating and effective date, because service connection 
is being granted, and the preponderance of the evidence is 
against the assignment of a higher initial evaluation than 
assigned by this decision, he was not prejudiced by this lack of 
notice.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA medical treatment 
records have been obtained; the Veteran has not identified any 
private treatment records pertinent to his appeal.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and 
the record does not contain evidence, that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA); therefore, the RO's failure to request and obtain any 
relevant SSA records was not in error.  38 C.F.R. § 3.159 (c) 
(2).  VA examinations were conducted in November 2005; the 
Veteran has not argued, and the record does not reflect, that 
this examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders 129 S. Ct. 1696 (2009).

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

In this case, the Veteran asserts that he first began to 
experience exercise-induced chest pain and shortness of breath 
during service, and that he continues to experience it today.  He 
also asserts that a compensable evaluation is warranted for his 
left elbow shell fragment wound residuals.

Service Connection Issue

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show that in February 
2004, he reported exercise-induced left-sided substernal chest 
pain during and after running as little as one mile.  Chest pain, 
with typical and atypical features, was diagnosed.  In his May 
2005 report of medical history, the Veteran reported that every 
time he ran, he lost his breath and began wheezing, and 
experienced chest pain.  At the November 2005 VA examination, the 
Veteran reported shortness of breath with exercise.  However, the 
examiner noted that the Veteran was able to run 2 miles in 14 
minutes, and found that the Veteran's exercise-induced shortness 
of breath did not constitute a disability.  Conversely, between 
April 2008 and July 2008, the Veteran repeatedly indicated that 
he had chest pain with exercise, and was diagnosed with 
costochondritis.

Although the November 2005 VA examiner did not find that the 
Veteran's shortness of breath constituted a disability, the Board 
finds that the Veteran's currently diagnosed disorder, 
costochondritis, first manifested in service and has been chronic 
since that time.  Indeed, the Veteran first reported exercise-
induced chest pain in February 2004, more than a year prior to 
his service separation, and continued to report it at service 
separation in May 2005, and has continued to report that he 
experiences it when he exercises.  Although the November 2005 VA 
examination report did not reflect a complaint of chest pain, it 
cannot be determined if this is because the examiner did not 
question the Veteran regarding the chest pain, and there is no 
evidence that he denied experiencing chest pain at that time.  
Although it was not diagnosed as costochondritis until April 
2008, it is clear that the Veteran's chest pain itself occurred 
during service and has repeatedly manifested since that time.  
Accordingly, resolving reasonable doubt in the Veteran's favor, 
service connection for costochondritis is warranted.

Increased Evaluation Issue

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when an appeal is based on the 
assignment of an initial rating for a disability, following an 
initial award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Instead, the evaluation must be based on 
the overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  In all claims for 
increase, VA has a duty to consider the possibility of assigning 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Muscle injuries are evaluated pursuant to the criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73 (2009).  VA regulations provide 
principles of combined ratings for muscle injuries, including 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, unless 
the injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (Diagnostic Codes 
5301 through 5306); 3 muscle groups for the forearm and hand 
(Diagnostic Codes 5307 through 5309); 3 muscle groups for the 
foot and leg (Diagnostic Codes 5310 through 5312); 6 muscle 
groups for the pelvic girdle and thigh (Diagnostic Codes 5313 
through 5318); and 5 muscle groups for the torso and neck 
(Diagnostic Codes 5319 through 5323).  38 C.F.R. § 4.55(b).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable anklyosis of that joint, except in the case of Muscle 
Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  
For compensable muscle group injuries that are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).  

For VA rating purposes, an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through and through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the history 
and complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).  A slight muscle disability is one where the injury 
was a simple wound of muscle without debridement or infection.  
The service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing with 
good functional results.  There are no cardinal signs or symptoms 
of muscle disability that are defined in 38 C.F.R. § 4.56(c).  
Objectively, there would be a minimal scar, with no evidence of 
fascial defect, atrophy, or impaired tonus.  There would be no 
impairment of function, or metallic fragments retained in muscle 
tissue.  38 C.F.R. § 4.56(d).  A moderate muscle disability is 
one where the injury was either through and through, or a deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  The service department record, or other evidence, 
would show inservice treatment for the wound.  There would be a 
consistent complaint of one or more of the cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the entrance, and if present, exit scars 
would be small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance, or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side 
would be present.  Id.

A moderately severe muscle disability is one where the injury was 
either through and through, or a deep penetrating wound by a 
small high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.  The service department record, or other 
evidence, would show hospitalization for a prolonged period for 
treatment of the wound.  There would be a consistent complaint of 
cardinal signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up with 
work requirements.  Objectively, the entrance, and if present, 
exit scars would indicate the track of missile through one or 
more muscle groups.  There would be indications on palpation of 
loss of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive evidence 
of impairment.  Id.  

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
one with a shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing of 
soft parts, intramuscular binding and scarring.  The service 
department record, or other evidence, would show hospitalization 
for a prolonged period for treatment of the wound.  There would 
be a consistent complaint of cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), which would be 
worse than that shown for moderately severe injuries, and, if 
present, an inability to keep up with work requirements.  
Objectively, there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles would swell or 
harden abnormally in contraction.  Tests of strength, endurance, 
or coordinated movements compared with the corresponding muscles 
of the uninjured side would indicate severe impairment of 
function.  Id.

If present, the following would also be signs of severe muscle 
injury:  (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intramuscular trauma and explosive effect of 
missile; (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing over 
the bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) Diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; (D) 
Visible or measurable atrophy; (E) Adaptive contraction of an 
opposing group of muscles; (F) Atrophy of muscle groups not in 
track of the missile, particularly of the trapezius and serratus 
in wounds of the shoulder girdle; (G) Induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on the 
basis of range of motion, VA must also consider the extent the 
Veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due to 
the extent of pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2009).  

Section 4.56 (d) is essentially a totality-of-the-circumstances 
test and that no single factor is per se controlling.  See Tropf 
v. Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. 
Brown, 5 Vet. App. 70 (1993); 38 C.F.R. § 4.56(d).  VA's choice 
of diagnostic code should be upheld so long as it is supported by 
explanation and evidence.  Butts v. Brown, 5 Vet. App. 532, 539 
(1993).

Service connection for left elbow shell fragment wound residuals 
was granted by a January 2006 rating decision, and an initial 
noncompensable evaluation assigned pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5305, which contemplates injuries to Muscle Group 
V.  38 C.F.R. § 4.73, Diagnostic Code 5305.  Muscle Group V 
concerns the following functions: elbow supination, which 
involves the long head of the biceps as a stabilizer of the 
shoulder joint; and flexion of elbow, which involves the biceps, 
brachialis, and brachioradialis muscles.  At an October 2006 VA 
outpatient visit, the Veteran indicated that he was right-hand 
dominant.  To that end, the current noncompensable evaluation is 
appropriate for a slight disability of either the dominant or 
non-dominant upper extremity; a 10 percent evaluation is 
warranted when there is moderate disability of either the 
dominant or non-dominant upper extremity; a 20 percent evaluation 
requires a moderately severe disability of the non-dominant upper 
extremity; and a 30 percent evaluation requires a severe 
disability of the non-dominant upper extremity.  38 C.F.R. § 
4.73, Diagnostic Code 5305.

The evidence presently of record shows one significant muscle 
injury to the Veteran's left upper extremity and that the injury 
involved is Muscle Group V.  The evidence of record demonstrates 
that the Veteran's disability at issue herein is limited to his 
left elbow.  As noted above, an initial noncompensable evaluation 
of was assigned for the Veteran's service-connected left elbow 
shell fragment wound residuals.  However, the Board finds that 
the probative and persuasive evidence of record supports an 
initial 10 percent evaluation under Diagnostic Code 5305.  38 
C.F.R. § 4.73, Diagnostic Code 5305.  On VA examination in 
November 2005, an x-ray showed that a small spherical foreign 
body of metallic density was retained within the soft tissues 
just above the elbow, and that the Veteran had a residual scar, 
albeit one that was well-healed, healthy, and had no 
abnormalities.  For these reasons, the Board finds that a 
moderate muscle injury exists such that a 10 percent initial 
evaluation is warranted.  

However, at no point during the appeal period is there evidence 
to reflect that the Veteran's left elbow shell fragment wound 
residuals included symptoms akin to debridement; prolonged 
infection; sloughing of soft parts; intramuscular scarring; 
hospitalization for a prolonged period for treatment; or 
indications on palpation of a loss of deep fascia, muscle 
substance, or normal firm resistance of muscles when compared 
with the Veteran's right upper extremity.  38 C.F.R. § 4.56(c), 
(d); see also Fenderson, 12 Vet. App. at 126.  The Veteran has 
stated that his left elbow and upper extremity "sometimes 
bother" him, as he noted on his May 2005 report of medical 
history, no muscle deficiency as compared to the right upper 
extremity was noted.  In October 2006, a VA clinician noted that 
the Veteran had full range of motion in both elbows, that sensory 
evaluation was normal and equivalent bilaterally, and that there 
was no erythema or swelling present.  The November 2005 VA 
examiner noted the same normal range of motion, and also that the 
x-ray showed no evidence of adjacent bone abnormality.  
Importantly, it was noted in October 2006 that the Veteran's left 
upper extremity functioned normally in terms of comfort, 
endurance, and strength sufficient to perform activities of daily 
living.  As such, the Board finds that a rating in excess of 10 
percent for the Veteran's service-connected left elbow shell 
fragment wound residuals is not warranted at any point during the 
pendency of this appeal.  Id.

Consideration has also been given to the scar resulting from the 
shell fragment wound.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  The Board notes that during the pendency of the appeal, 
the applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective October 2008.  However, 
the October 2008 revisions are only applicable to application for 
benefits received by the VA on or after October 23, 2008.  See 73 
Fed. Reg. 54,708 (September 23, 2008).  As the Veteran filed his 
claim in July 2005, only the previous version of the schedular 
criteria is applicable. However, as the evidence reflects that 
the Veteran's scar is not on his head, face, or neck; is not 
deep; does not cause limited motion; does not exceed an area of 6 
square inches; is unstable; is painful on examination; or results 
in limited function, a separate evaluation is not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 
7805 (2008).  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the 10 percent 
evaluation assigned herein inadequate.  The Veteran's service-
connected left elbow shell fragment wound residuals are evaluated 
as a muscle injury, the criteria of which is found by the Board 
to specifically contemplate the level of occupational and social 
impairment caused by this disability.  Id., see also 38 C.F.R. § 
4.73, Diagnostic Code 5305.  The Veteran's service-connected left 
elbow shell fragment wound residuals include pain, minimal 
weakness, no scars or intramuscular scarring, no residuals of 
nerve damage; no residuals of tendon damage, no residuals of bone 
damage, no muscle herniation, no loss of deep fascia or muscle 
substance, no limitation of joint motion due to muscle disease or 
injury, and normal function in terms of comfort, endurance, and 
strength sufficient to perform activities of daily living.  When 
comparing this disability picture with the symptoms contemplated 
by the Rating Schedule, the Board finds that the Veteran's 
experiences are congruent with the disability picture represented 
by a 10 percent disability evaluation.  A rating in excess of 10 
percent is provided for certain manifestations of left elbow 
shell fragment wound residuals, but the medical evidence 
demonstrates that those manifestations are not present in this 
case.  The criteria for a 10 percent rating reasonably describe 
the Veteran's disability level and symptomatology and, therefore, 
a schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.73, Diagnostic Code 5305; see also VAOGCPREC 6-
96; 61 Fed. Reg. 66,749 (1996).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against an initial compensable evaluation at any 
point during the pendency of this appeal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see 
also Fenderson, 12 Vet. App. at 126 (1999).


ORDER

Service connection for costochondritis is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

An initial 10 percent evaluation, but no greater, for left elbow 
shell fragment wound residuals is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.


REMAND

In his February 2007 substantive appeal, and at his January 2009 
Board hearing, the Veteran testified that his PTSD had increased 
in severity since his 2005 VA examination.  Specifically, he 
asserted that his nightmares and flashbacks had become more 
frequent, and that he had increasingly turned to alcohol to self-
medicate this disorder.  His wife similar testified at the 
January 2009 Board hearing that the Veteran's symptoms had 
worsened.  Moreover, the Veteran's last VA psychiatric 
examination was in November 2005, more than 4 years ago.  
Accordingly, the Board finds that a new VA examination is 
required to determine the current severity of the Veteran's 
service-connected PTSD.  38 C.F.R. § 3.159(c) (4) (i); see 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2008).

Additionally, the Veteran has consistently reported experiencing 
gastrointestinal symptoms since September 2004, during his 
military service.  Although the diagnoses have differed, to 
include esophagitis in 2004 and alcoholic gastritis in 2006, the 
Veteran has complained of the same symptoms since their onset, to 
include thoracic spine pain.  However, because the Veteran denied 
having symptoms at the time of the November 2005 VA examination, 
the VA examiner concluded that no gastrointestinal disorder 
existed, and therefore, offered no nexus opinion as to the 
relationship between Veteran's symptoms and his military service.  
Yet, the aggregate evidence, to include the two diagnoses 
discussed above, clearly shows that a currently diagnosed 
disorder existed during the appeal period.  McClain v. Nicholson, 
21 Vet. App. 319 (2007) (holding that a veteran who at the time 
of filing the claim had a current disability that subsequently 
resolved during the adjudication process nevertheless has a 
"current disability" within the meaning of the service 
connection requirements).  Indeed, a November 2005 VA chest x-ray 
showed the partial absence of the left pedicles at the first and 
second vertebrae of the thoracic spine, and it has yet to be 
determined whether this could be the cause of the Veteran's 
claimed thoracic spine pain.  Moreover, there are questions in 
the record as to whether the Veteran's gastrointestinal disorder 
is directly related to service, is secondary to the medications 
prescribed for his service-connected PTSD, or is the result of 
alcohol abuse resulting from the Veteran's self-medication for 
his service-connected PTSD.  Therefore, the results of the 
November 2005 VA examination are not probative, and a new VA 
examination is required.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007).

Remand of the Veteran's claims for service connection for a 
vision disorder and an increased initial evaluation for headaches 
is required for consideration of whether either of these 
disorders was the result of a traumatic brain injury sustained 
during his service in Operation Iraqi Freedom.  A July 2008 VA 
outpatient treatment record detailed that while in Iraq, the 
Veteran was within 15 feet of a grenade explosion; as noted 
above, he sustained a shrapnel injury in that event, and was 
awarded the Purple Heart medal and other decorations.  To that 
end, he raised the issue of entitlement to service connection for 
a traumatic brain injury in December 2008, but the Board finds 
after review of the record that the Veteran's service connection 
claim for a vision disorder and his claim for an increased 
initial evaluation for headaches must be remanded for a VA 
examination to determine if they are the result of a traumatic 
brain injury, and consequently, whether they should be evaluated 
as such.  Indeed, the Veteran reported that his headaches first 
began after that incident, as did his blurry vision, which has 
not improved despite prescriptive lenses issued by VA medical 
facilities.  VA regulations regarding the handling of traumatic 
brain injury claims were revised in September 2008 and October 
2008.  38 CFR § 4.124a; 73 Fed. Reg. 54693-54708 (Sept. 23, 
2008); see also 38 C.F.R. § 3.327; Fast Letter 08-34; Fast Letter 
08-36; Training Letter 09-01; McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Finally, the November 2005 VA joints examination did not find, on 
physical examination, evidence of a current disorder with respect 
to the Veteran's left clavicle or right knee disorder.  
Therefore, no nexus opinion was provided.  However, a December 
2008 VA outpatient treatment record reflects a diagnosis of  left 
shoulder impingement syndrome, and a March 2009 VA multiresonant 
imaging test reflects evidence of a small peripheral oblique tear 
of the posterior horn of the right knee medial meniscus.  Thus, 
current diagnoses are now of record.  Consistent with the 
provisions of 38 U.S.C.A. § 1154 (2009), the Veteran's statements 
are credible evidence of an inservice injuries to the left 
clavicle and right knee.  Accordingly, VA's duties to assist have 
been triggered, such that a new examination is warranted to 
determine the etiology of the Veteran's current left 
clavicle/shoulder and right knee disorders.  McLendon, 20 Vet. 
App. at 81.

Accordingly, the issues of entitlement to an initial evaluation 
greater than 30 percent for PTSD, entitlement to an initial 
compensable evaluation for headaches, entitlement to service 
connection for a left clavicle disorder, entitlement to service 
connection for a right knee disorder, entitlement to service 
connection for an vision disorder, and entitlement to service 
connection for a gastrointestinal disorder, are remanded for the 
following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether the 
inservice grenade explosion, for which the 
Veteran was awarded the Purple Heart 
medal, resulted in a traumatic brain 
injury causing headaches, blurry vision, 
and/or other symptoms or disorders.  The 
claims file must be reviewed by the 
examiner and the report should note that 
review.  The current Compensation and 
Pension Examination Traumatic Brain Injury 
Examination Guidelines must be followed.  
All indicated tests must be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to 
identify all residual symptoms (including 
all subjective complaints) that are 
determined to be related to the inservice 
head injury sustained by the Veteran 
during his service in Operation Iraqi 
Freedom.  The examiner should also opine 
as to whether it is at least as likely as 
not (a probability of 50 percent or 
greater) that the claimed impairment, 
including headaches, blurry vision, or 
other symptoms reported by the Veteran to 
have first manifested after the Operation 
Iraqi Freedom incident, were caused by an 
inservice traumatic brain injury.  The 
examiner's attention is directed to the 
service treatment records, postservice 
medical records and the arguments by the 
Veteran and his representative.  A 
complete rationale for all conclusions 
must be included in the report provided.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner.  The examiner must provide 
accurate and fully descriptive assessments 
of all psychiatric symptoms.  The examiner 
must comment upon the frequency or 
severity of the Veteran's PTSD symptoms.  
The examiner must also enter a complete 
multiaxial evaluation, and assign a Global 
Assessment of Functioning (GAF) score, 
together with an explanation of what the 
score represents in terms of the Veteran's 
psychological, social, and occupational 
functioning.  A complete rationale for all 
opinions must be provided.

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his claimed left 
clavicle and right knee disorders.  The 
claims folder, including a copy of this 
Remand, must be made available to the 
examiner and reviewed in conjunction with 
the examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings, the service and postservice 
medical evidence of record, and the lay 
statements of record, whether it is at 
least as likely as not (50 percent 
probability or more) that any left 
clavicle or right knee disorder found is 
related to the Veteran's military service.  
The examiner is reminded that consistent 
with 38 U.S.C.A. § 1154 (West 2002 & Supp. 
2009), the Veteran's statements as to his 
inservice left clavicle and/or right knee 
injuries should be taken as credible 
evidence that they occurred.  A complete 
rationale for all opinions must be 
provided. 

4.  Schedule the Veteran for a VA 
examination with a medical professional 
with sufficient expertise in 
gastroenterology to determine the etiology 
of any gastrointestinal disorder found.  
The claims folder, including a copy of 
this Remand, must be made available to the 
examiner and reviewed in conjunction with 
the examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings, the service and postservice 
medical evidence of record, and the lay 
statements of record, whether it is at 
least as likely as not (50 percent 
probability or more) that any 
gastrointestinal disorder found is related 
to the Veteran's military service.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that a 
gastrointestinal disorder was caused or 
aggravated by a service connected 
disability, including PTSD.  The rationale 
for all opinions expressed must be 
provided.  

5.  Notify the Veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim.  The Veteran 
indicated at his January 2009 hearing that 
he would be willing to report for another 
examination; the consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for the aforementioned 
examination(s), documentation must be 
obtained which shows that notice 
scheduling the examination(s) was sent to 
the last known address of record.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

6.  When the above development has been 
completed, the issues on appeal must be 
readjudicated.  If any benefit sought on 
appeal remains denied, an additional 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.


No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


